                                         Northern District Of Ohio
                                   455 John F. Seiberling Federal Building
                                               US Courthouse
                                            2 South Main Street
                                             Akron, OH 44308
                                              Case No. 19−52510−amk

In re:
   2265 Enterprise East LLC
   1360 East Ninth Street Suite 720
   Cleveland, OH 44114
Social Security No.:

Employer's Tax I.D. No.:
  47−5639206


                                              NOTICE OF HEARING


To the Creditors and Parties in Interest:

Notice is hereby given that a hearing in the above case will be held at the U.S. Bankruptcy court on:


                                       Date/Time/Location of Hearing
                                         November 26, 2019 at 2:30 pm
                    US Bankruptcy Court, 2 S. Main St, 260 John F. Seiberling Federal Building,
                                               Akron, OH 44308


To consider and act upon the following matters:


                                      INITIAL CH 11 STATUS CONFERENCE




Dated: October 22, 2019                                                          For the Court
Form ohnb187                                                             Josiah C. Sell (Acting), Clerk




      19-52510-amk         Doc 6      FILED 10/22/19       ENTERED 10/22/19 09:02:56              Page 1 of 1
